 

EXHIBIT 10.16
 
FEDERAL HOME LOAN BANK OF SAN FRANCISCO
CORPORATE OFFICER SEVERANCE POLICY
 
Restated: July 15, 2009
 

--------------------------------------------------------------------------------

 

CORPORATE OFFICER SEVERANCE POLICY1 
 
ESTABLISHMENT
The Federal Home Loan Bank of San Francisco (the “Bank”), pursuant to the powers
granted it under 12 U.S.C. Section 1432, established on January 25, 1996 a
severance policy, which has been subsequently restated from time to time, for
eligible Corporate Officers (the “Corporate Officer Severance Policy” or
“Policy”). The Policy is restated effective July 15, 2009 as provided herein.
AMENDMENT AND TERMINATION
The Bank reserves the right to amend, add, modify, or terminate the Corporate
Officer Severance Policy, in whole or in part, at any time it deems appropriate.
Notwithstanding the foregoing, any amendments, additions, modifications or
terminations of this Policy shall be effective only to the extent such
amendments, additions, modifications or terminations are permitted by Applicable
Law.
Adoption of this Corporate Officer Severance Policy by the Bank is not to be
construed as a contract between the Bank and any of its Corporate Officers nor
is it intended to create any absolute right, vested or otherwise, to any
severance benefit for any Corporate Officer.
POLICY
The purpose of the Corporate Officer Severance Policy is to help provide
protection from loss of income due to unemployment while an eligible Corporate
Officer seeks other employment. Due to changing economic and business
conditions, most organizations must continually evaluate their operations and be
prepared to make changes in the structure of their work forces. Similarly, the
Bank's changing business environment may require it to restructure, modify or
eliminate jobs, and reduce staff from time to time. Should this happen, affected
Corporate Officers will be notified and, if eligible under the guidelines listed
below, paid a severance benefit upon signing a Separation Agreement and Release.
This Corporate Officer Severance Policy sets forth and describes the options,
benefits, and severance pay that may be provided to eligible Corporate Officers.
The application of the provisions contained in this policy shall be made on a
nondiscriminatory basis without regard to race, religion, color, sex, age,
marital status, ancestry, national origin, or handicap, or any other basis
prohibited by law.
This policy is not intended for application in any situations in which the Bank
continues to offer employment to affected Corporate Officers, or in any
situation in which the Corporate Officer does not suffer loss of employment.
________________________
 
1    For purposes of this Corporate Officer Severance Policy, a “Corporate
Officer” is defined as an officer at the level of Vice President or above.
 

 
1

--------------------------------------------------------------------------------

 

ELIGIBILITY
A full-time or part-time Corporate Officer may be eligible for severance pay
under the Policy, provided, the Corporate Officer is on the official payroll of
the Bank upon the Effective Date of Separation.
The Corporate Officer shall receive severance pay upon an involuntary Separation
from Service from the Bank due to:
(a)    
elimination of an individual job or position;

(b)    
elimination of one or more jobs or positions as a result of a reduction in staff
or department reorganization; or

(c)    
substantial job modification resulting in the incumbent Corporate Officer being,
in the judgment of the Bank, unqualified for or unable to perform the revised
job.

In all situations in which the Bank gives the Corporate Officer more than one
week notice of eligibility, the Bank may condition that Corporate Officer's
eligibility upon his/her remaining on the job until the date the Separation from
Service becomes effective, as specified by the Bank.
A Corporate Officer is not eligible for severance pay under this Policy in any
event other than (a) through (c), above, and in particular if he or she:
(a)    voluntarily terminates employment with the Bank for any reason prior to
the Effective Date of Separation set by the Bank;
(b)    is terminated for any reason other than job elimination, reduction in
staff, department reorganization, or job modification as described above;
(c)    is terminated due to the Corporate Officer's death or for cause
(including, without limitation, gross misconduct or dereliction of duty) or for
failure to meet performance goals or objectives as determined by the Bank;
(d)    
retires from the Bank under conditions not involving job elimination, reduction
in staff, department reorganization or job modification as described above;

(e)    
accepts any job with another employer who acquired any of the assets or
operations of the Bank or with an outsourcing supplier (an outsourcing supplier
is defined as an entity to whom the Bank outsources a function performed by the
Corporate Officer where the Bank agrees with such entity in the outsourcing
agreement that it will offer jobs to current Corporate Officers performing that
function for the Bank);

(f)    
is on a leave of absence at the time of the job elimination/staff reduction and
does not return to work at the end of the approved leave period; or

(g)    
refuses an equivalent job offer, either within the Bank or with another employer
who acquired any of the assets or operations of the Bank (an equivalent job
offer is defined as a job offer for a position with a comparable level of
responsibility, skill and knowledge requirements and pay).

For purposes of this Policy, a “Separation from Service” means termination of a
Corporate Officer's employment as a common-law employee of the Bank or period of
service as an elected, non-employee member of the board of directors of the
Bank, as applicable.

 
2

--------------------------------------------------------------------------------

 

A Separation from Service will not be deemed to have occurred if a Corporate
Officer continues to provide services to the Bank at an annual rate that is
fifty percent or more of the services rendered, on average, during the
immediately preceding three full years of employment with the Bank (or if
employed by the Bank less than three years, such lesser period); provided,
however, that a Separation from Service will be deemed to have occurred if a
Corporate Officer's service with the Bank is reduced to an annual rate that is
less than twenty percent of the services rendered, on average, during the
immediately preceding three full years of employment with the Bank (or if
employed by the Bank less than three years, such lesser period).
In addition to the foregoing, a Separation from Service will not be deemed to
have occurred while a Corporate Officer is on military leave, sick leave, or
other bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the Corporate Officer's right to reemployment
with the Bank is provided either by statute or contract. If the period of leave
exceeds six months and the Corporate Officer's right to reemployment is not
provided either by statute or contract, then the Corporate Officer is deemed to
have Separated from Service on the first day immediately following such
six-month period.
The effective date of the Separation from Service is the Corporate Officer's
last day of employment as a common law employee with the Bank as described in
this section (the “Effective Date of Separation”). Any payments received after
the Effective Date of Separation are considered severance pay and not salary.
SEVERANCE PAY
At the Bank's discretion, the Bank may either give the Corporate Officer one
week notice of a Separation from Service and eligibility for severance, or pay
the Corporate Officer one week of base salary in lieu of notice. The Corporate
Officer will be paid his/her final week of base salary or one week of base
salary in lieu of notice, (as applicable) on the Effective Date of Separation.
Upon the Bank's receipt of an executed Separation Agreement and Release which
has become irrevocable in accordance with its terms and Applicable Law (but in
any event not earlier than the Effective Date of Separation), the Corporate
Officer will receive severance pay in a lump sum equal to the greater of: (a)
twelve weeks of his/her base salary, or (b) the sum of (i) three weeks of
his/her base salary, plus (ii) three weeks of his/her base salary for each full
year of service at the Bank, and (iii) three weeks of his/her base salary
prorated for each partial year of service. Notwithstanding the foregoing, the
total severance pay for any Corporate Officer (excluding the one week notice pay
or pay in lieu of notice) shall not exceed 52 weeks base salary; provided,
however, that such severance pay shall not be paid later than 2-1/2 months after
the end of the calendar year in which the Effective Date of Separation occurs.
Severance pay is subject to federal and state tax deductions and any other
withholdings required by law.
RETENTION PAY
Retention pay may be provided within the Bank's discretion to specified
Corporate Officers for specific assignments. The time at which the retention
payment is made shall be governed by the individual agreement between the
specified Corporate Officer and the Bank (the “Retention Agreement”). Any
retention pay provided by the Bank generally will not exceed 30% of the
Corporate Officer's regular earnings during the specified retention period, and
shall be payable at the time and in the form as set forth in the Retention
Agreement.
If the Corporate Officer is eligible to receive retention pay under this Policy,
he/she will receive such payment from the Bank upon the Bank's receipt of an
Separation Agreement and Release which has become irrevocable in accordance with
its terms, Applicable Law and the Retention Agreement.
Retention pay is subject to federal and state tax deductions and any other
withholdings required by law.

 
3

--------------------------------------------------------------------------------

 

SEPARATION AGREEMENT AND RELEASE
Upon a Separation from Service, the Corporate Officer must execute an agreement
acknowledging the Separation from Service with the Bank which includes an
outline of the severance pay, retention pay (if applicable) and benefits package
available to the Corporate Officer, and a general waiver by the Corporate
Officer of any claims against the Bank in order to be eligible to receive any
benefits or payments under this Policy (the “Separation Agreement and Release”).
The Corporate Officer will have a specified period of time of at least one week
(the “Specified Period”) within which to sign and return an executed version of
the Separation Agreement and Release.2 
If a Corporate Officer signs the Separation Agreement and Release after the
Specified Period has expired, the Corporate Officer will receive two weeks of
base salary for each full year of service, not to exceed twelve months, upon
signing the Separation Agreement and Release.
If a Corporate Officer does not sign the Separation Agreement and Release within
the time period specified in the Separation Agreement and Release, the
Separation Agreement and Release is revoked and the Corporate Officer will not
receive severance pay. In such a case, the Human Resources Department of the
Bank should be notified so that any problem the Corporate Officer perceives can
be discussed and, if possible, resolved.
BENEFITS
Group health and life insurance benefits will continue for one additional month
after the end of the month in which the Effective Date of Separation occurs.
Under the terms of the Bank's group health and benefit plan, the Corporate
Officer may request a continuation of coverage through conversion to an
individual policy (i.e., group health, life, and dependent life insurance).
Voluntary accident insurance coverage terminates at the end of the month in
which the termination date occurred. All other benefits that the Corporate
Officer received from the Bank during his/her employment will cease on the
Effective Date of Separation.
Payment for accrued and unused vacation and holiday balances will be paid in a
lump sum payment on the Effective Date of Separation and is subject to federal
and state tax deductions and any other withholdings required by law.
Tuition assistance approved and paid by the Bank prior to the Effective Date of
Separation need not be repaid to the Bank in the event the Corporate Officer
receives severance pay under this Policy.
OUTPLACEMENT ASSISTANCE
Upon a Separation from Service, the Bank may, in its sole discretion, provide to
former Corporate Officers, outplacement assistance which shall include job
search assistance and counseling services (the “Outplacement Assistance”).
Corporate Officers may elect not to accept these services, if offered, but the
Bank will not pay cash in lieu of Outplacement Assistance. In the event the
Corporate Officer is receiving the Outplacement Assistance, such benefit shall
terminate on the earlier of (a) the one year anniversary of the Effective Date
of Separation and (b) the Corporate Officer's acceptance of an equivalent job
offer for a position that has a comparable level of responsibility, skill and
knowledge requirement and salary.
ADMINISTRATION
This Policy shall be administered by the Senior Vice President, Human Resources
of the Bank (the “Administrator”). Interpretation and construction by the Bank
of any provisions of the Policy shall be final. The Bank may amend or rescind
all or any part or parts of this Policy at any time, and shall make at its sole
discretion any and all determinations necessary for its administration. Without
limiting the generality of the foregoing, the Bank shall have the authority to
determine eligibility for benefits and severance amounts.
Any exception to this Policy must be approved by the Bank President.
________________________
 
2    Unless you are accorded a longer consideration period pursuant to
applicable law.
 

 
4

--------------------------------------------------------------------------------

 

EMPLOYMENT RIGHTS
Nothing in this Policy is to be construed as a promise, implied or otherwise, of
continued employment with the Bank, or any right to continue in any position or
duties. Bank management reserves the right to make any employment decision, at
any time, deemed to be in the best interest of the Bank, and employment with the
Bank may be terminated at any time, and for any reason.
CLAIMS PROCEDURES
The Corporate Officer may make a request for any Policy benefits to which the
Corporate Officer believes he/she is entitled. Any such request should be in
writing and should be made to the Administrator at the address below:
Senior Vice President, Human Resources
Federal Home Loan Bank of San Francisco
600 California Street
San Francisco, CA 94120
A Corporate Officer's request for Policy benefits will be considered a claim for
Policy benefits, and it will be subject to a full and fair review. If the claim
is wholly or partially denied, the Administrator will furnish the Corporate
Officer with a written notice of such denial. This written notice must be
provided to the Corporate Officer within a reasonable period of time (generally
90 days) after the receipt of the claim by the Administrator. The written notice
must contain the following information:
1    
the specific reason or reasons for the denial;

2    
specific reference to those Policy provisions on which the denial is based;

3    
a description of any additional information or material necessary to correct the
claim and an explanation of why such material or information is necessary; and

4    
appropriate information as to the steps to be taken if the Corporate Officer
wishes to submit the claim for review.

If notice of the denial of a claim is not furnished to the Corporate Officer in
accordance with the above procedures within a reasonable period of time, the
claim will be deemed denied. The Corporate Officer will then be permitted to
proceed to the review stage.
If the claim has been denied or deemed denied, and the Corporate Officer desires
to submit the claim for review, the Corporate Officer must follow the Claims
Review Procedure below.
A Corporate Officer may file a claim in writing with the Administrator upon a
denial of a claim benefits.
THE CORPORATE OFFICER MUST FILE THE CLAIM FOR REVIEW NO LATER THAN 60 DAYS AFTER
HE/SHE HAS RECEIVED WRITTEN NOTIFICATION OF THE DENIAL OF HIS/HER CLAIM FOR
BENEFITS, OR IF NO WRITTEN DENIAL OF THE CLAIM WAS PROVIDED, NO LATER THAN 60
DAYS AFTER THE DEEMED DENIAL OF THE CLAIM.
The Corporate Officer may review all pertinent documents relating to the denial
of the claim and submit any issues and comments, in writing, to the
Administrator, using the same address as listed above.
The Corporate Officer's claim for review must be given a full and fair review.
If the claim is denied, the Administrator must provide the Corporate Officer
with written notice of this denial within 60 days after the Administrator's
receipt of the written claim for review. The 60-day period may be extended when
there are special circumstances that are communicated to the Corporate Officer
in writing prior to the end of the 60-day period. If there is an extension, a
decision will be made as soon as possible, but not later than 120 days after
receipt by the Administrator of the claim for review.

 
5

--------------------------------------------------------------------------------

 

The Administrator's decision on the claim for review will be communicated to the
Corporate Officer in writing and will include specific references to the
pertinent Policy provisions on which the decision was based.
If the Administrator's decision on review is not furnished to the Corporate
Officer within the time limitations described above, the claim will be deemed
denied on review.
If benefits are provided or administered by an insurance company, insurance
service, or other similar organization which is subject to regulation under the
insurance laws, the claims procedure relating to those benefits may provide for
review. If so, that company, service, or organization will be the entity to
which claims are addressed. The Corporate Officer may contact the Administrator
with respect to any questions regarding the proper person or entity to address
claims.
If a Corporate Officer has a claim for benefits which is denied or ignored, in
whole or in part, the Corporate Officer may file suit in a state or federal
court.
APPLICABLE LAWS
The Policy shall be governed by, and construed according to, the laws of the
United States.
 

 
6